In an action, inter alia, to enjoin defendants, owners of a proprietary nursing home, from preventing plaintiffs’ visits and rendering of medical services to their patients who are residents of the nursing home, plaintiffs appeal from so much of a judgment of the Supreme Court, Nassau County, entered May 23, 1977, as (1) dismissed their complaint following a nonjury trial and (2) awarded defendants costs and disbursements. Judgment affirmed insofar as appealed from, with costs. The record amply supports the findings of the trial court in accordance with the legal standard for judicial review of such exclusion as delineated by the Court of Appeals in Fried v Straussman (41 NY2d 376). Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.